Citation Nr: 0905739	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  01-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a right medial meniscectomy with 
early degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1976.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  By such remand, 
the Board requested that the Veteran be afforded a VA medical 
examination followed by readjudication of the Veteran's 
claim.  Following the completion of the requested actions, 
the case has been returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum 30 percent 
rating for the instability of his right knee.  

2.  The record contains X-ray evidence of right knee 
osteoarthritis.

3.  The competent evidence demonstrates right knee flexion to 
no worse than 105 degrees and extension to no worse than 10 
degrees, both with pain and repetitive movement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
instability associated with the Veteran's postoperative 
residuals of a right medial meniscectomy with early 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.326, 3.327, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.71a, 
Diagnostic Codes 5003, 5010, 5257 (2008).

2.  The criteria for a separate rating of 10 percent, but 
none greater, for limitation of extension due to 
postoperative residuals of a right medial meniscectomy with 
early degenerative changes have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.326, 3.327, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159.  VA must notify the 
claimant (and his or her representative, if any) of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), also held that, as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the duty to notify, the RO's April 2004 
letter described the evidence necessary to substantiate a 
claim for service connection, identified what evidence VA was 
collecting, requested the Veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing his claim.  Moreover, a November 
2006 letter informed the Veteran of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess, supra.  These letters 
were not provided prior to the initial adjudication of the 
Veteran's present increased rating claim.  Although the 
Veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the Veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the Veteran was not, in fact, prejudiced by 
the inadequate notice. Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Veteran was not prejudiced by the flaws in, or timing of 
the April 2004 and November 2006 letters because they were 
cured long before the claim was readjudicated in the October 
2008 supplemental statement of the case. See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).  In any event, after receiving the proper 
notice, additional evidence was obtained and in August 2008, 
the Veteran notified VA that he had no further information or 
evidence to substantiate his claim.  Since the Veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).

As for increased rating claims, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  If the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 
Vazquez-Flores, 22 Vet. App. at 43-44.

In this regard, a June 2008 letter notified the Veteran of 
the evidence necessary to substantiate his increased rating 
claim explained the evidence was needed to establish that the 
Veteran's service-connected disabilities had gotten worse, 
and it identified what evidence VA would obtain and what 
information or evidence was needed from the Veteran.  This 
letter also provided the Veteran with the relevant diagnostic 
code criteria for impairment of the knee.  In addition, the 
Veteran and his representative have submitted several 
statements indicating an increase in severity of the right 
knee disability.  Indeed, the Veteran has argued that his 
employment as a mail carrier has been impaired by the 
worsening of his knee disability.  Given the Veteran's lay 
statement regarding the worsening of his knee, and 
considering the contents of the June 2008 letter, the Board 
finds that the notice requirements as set forth in Vazquez-
Flores have been fully satisfied.  

Finally, VA also has a duty to assist a claimant in obtaining 
evidence to substantiate his or her claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA met its duty to assist the 
Veteran by retrieving the veteran's claims folder, which 
included his service treatment records, by obtaining the 
identified VA treatment records, and by providing him with 
C&P examinations.  The Veteran has not notified VA of any 
additional available relevant records with regard to his 
claims.

VA has done everything reasonably possible to assist the 
Veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the Veteran and further development is 
not warranted.

I. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1.  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when 
the requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

As with the Veteran's right knee increased rating claim, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible. Hart v. Mansfield, 
No. 05-2424 (U.S. Vet.App. Nov. 19, 2007).  As discussed 
below, however, staged ratings are not warranted here because 
the criteria for a higher rating are not met at any time 
during the relevant rating period.

Additionally, the Board notes that a disability of the 
musculoskeletal system, such as arthritis, is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance. 38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled. Id. 
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the veteran 
during flare-ups. DeLuca v. Brown, supra.

The Veteran contends that his service-connected right knee 
disability is worse than the current 30 percent evaluation 
contemplates.  

The Veteran's claim of entitlement to an increased rating for 
his right knee disability was received on May 30, 2000.  In a 
January 2001 rating decision, the RO assigned a 100 percent 
temporary total rating from May 10, 2000, to July 1, 2000, 
for postoperative residuals of a right medial meniscectomy 
with early degenerative changes.  Throughout the remainder of 
the rating period on appeal, the Veteran's right knee 
disability has been rated as 30 percent disabling.  The RO 
rating decisions indicate that the right knee disability is 
evaluated pursuant to Diagnostic Code 5003-5257.  In 
particular, a review of the January 2001 rating decision 
shows that the 30 percent evaluation was assigned under DC 
5257 for recurrent subluxation and lateral instability which 
was found to be severe.  

Diagnostic Code 5257 contemplates knee impairment 
characterized by recurrent subluxation or lateral 
instability.  Under that Code section, a 30 percent rating is 
warranted for severe impairment.  That represents the maximum 
benefit under Diagnostic Code 5257.  

Because Diagnostic Code 5257 affords a maximum benefit of 30 
percent, it cannot serve as a basis for an increased rating 
here.  The Board has considered whether any alternate 
Diagnostic Codes may afford an evaluation in excess of 30 
percent for the Veteran's right knee instability.  However, 
as the evidence does not show ankylosis, Diagnostic Code 5256 
does not apply.  Similarly, as there is no showing of 
tibia/fibula impairment, Diagnostic Code 5262 is not for 
application.  Likewise, there is no showing of genu 
recurvatum, obviating the need for analysis under Diagnostic 
Code 5263.  There are no other Code sections to consider here 
for instability of the right knee.   

II.  Separate Ratings

In the present case, however, the competent evidence also 
reveals degenerative arthritis of the right knee.  
Specifically, X-rays showing osteoarthritis in all three 
compartments of the right knee were noted in the December 
2006 VA examination report.  The VA General Counsel has held 
that a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98. 

Having identified x-ray evidence of arthritis, the Board must 
now determine whether a separate rating for some limitation 
of motion is warranted.  In this regard, limitation of leg 
motion is governed by Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees. A 20 percent evaluation is for application where 
extension is limited to 15 degrees. A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate 
II (2008).

In the present case, a July 1999 VA examination revealed 
right knee range of motion from 5 to 120 degrees.  The 
Veteran could fully extend the knee, but expressed severe 
pain when doing so.  In June 2000, VA examination showed 
right knee flexion to 120 degrees, and extension to 0 
degrees.  The Veteran continued to complain of considerable 
pain in the right knee.  A subsequent June 2004 VA 
examination indicated decreased motion of the right knee with 
flexion to 120 degrees; however, no other range of motion 
findings were specified at that time.  

Most recently, a December 2006 VA examination revealed right 
knee flexion actively to 110 degrees, and passively to 115 
degrees, with further extension actively to -7 degrees, and 
passively to -5 degrees.  In the examiner's opinion, the 
right knee clearly demonstrated loss of strength with 
repetitive movements.  The examiner specifically indicated 
that such repetitive movement would result in loss of flexion 
ability to approximately 105 degrees, and loss of extension 
ability to approximately 10 degrees.  

Based on the above range of motion findings, the Veteran 
satisfies the criteria for a 10 percent rating for limited 
extension under DC 5261.  However, the evidence does not 
demonstrate extension limited to 15 degrees, or worse, so as 
to warrant the next higher 20 percent rating under DC 5261.  
The evidence also does not show that the veteran has 
limitation of flexion to a compensable degree.  In reaching 
these conclusions, the Board has appropriately considered 
additional limitation of function due to factors such as 
pain, weakness, incoordination, and fatigability. See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  

Because the evidence demonstrates both X-ray evidence of 
arthritis and limitation of extension, the requirements of 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are met, and a separate 
10 percent evaluation is warranted under DC 5261.  

In contemplating separate ratings, the Board has also 
considered VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the right leg, the Veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.  However, as 
already discussed, the medical findings do not establish loss 
of both flexion and extension to a compensable degree; 
rather, there is only evidence of loss of extension to a 
compensable degree.  As such, an additional evaluation for 
limited flexion is not warranted.  

In reaching the above conclusion, the Board has appropriately 
considered additional limitation of function due to factors 
such as pain, weakness, incoordination, and fatigability. See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  It is 
recognized that the Veteran experienced severe pain with 
right knee extension at the July 1999 VA examination.  It is 
also acknowledged that he experienced increased weakness and 
loss of movement with repetitive use of the right knee during 
the December 2006 VA examination.  With respect to flare-ups, 
the December 2006 examiner noted that further loss of motion 
would result due to pain.  Indeed, the Veteran indicated that 
his knee pain averages about a 5/6 out of 10 in terms of 
intensity, but can increase to a 10/10 when bending or 
twisting the knee.  He further reported increased 
fatigability, pain, and weakness when walking any distance.  
He also complained of almost constant swelling in the right 
knee.   

Overall, while acknowledging some additional limitation of 
knee function primarily as a result of pain and fatigability, 
the Board does not find that the Veteran's disability picture 
most nearly approximates limitation of right knee flexion to 
60 degrees as required for at least a noncompensable 
evaluation under DC 5260.  Indeed, the VA examiner in 
December 2006 noted that the range of motion of the Veteran's 
knee would be further limited by pain during flare-ups; 
however, even with repetitive movement he still had flexion 
to approximately 105 degrees and performed all range of 
motion testing.  Thus, while pain is established, there is no 
objective evidence to show that such pain caused additional 
functional limitation to such extent as to warrant a separate 
rating for limitation of flexion of the right knee.  

In conclusion, the Veteran is in receipt of the maximum 30 
percent rating for instability under DC 5257, and therefore, 
he is not entitled to a rating in excess thereof.  However, a 
separate 10 percent evaluation is warranted under DC 5261 for 
limited extension of the right knee for the entire appeal 
period.  The evidence, however, is against a separate 
compensable rating based on limitation of flexion.  The Board 
notes that in reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert, supra. 

Finally, this case does not involve an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards; thus, referral of the case to appropriate 
VA officials, for consideration of an extra-schedular rating, 
is not warranted. 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The Board acknowledges the Veteran's 
letter from May 2004, in which he stated that he has used 
over 1080 sick hours at work because of pain and swelling in 
his knee.  In this regard, a March 2007 letter from the RO to 
the Veteran asked him to provide the name and addresses of 
previous employers for whom his right knee disability 
adversely impacted his ability to work.  To date, the veteran 
has not provided VA with such information.  Thus, as there 
have been no recent hospitalizations for his right knee 
condition.  The Veteran was assigned a temporary total rating 
(100 percent rating) for right nee surgery he had in May 
2000.  There is no confirmed evidence of marked interference 
with employment due to the service-connected right knee 
disability beyond the industrial impairment acknowledged by 
the schedular rating, an extra-schedular rating is not 
warranted here.  



	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 30 percent for the instability 
associated with the Veteran's postoperative residuals of a 
right medial meniscectomy with early degenerative changes is 
denied.  

A separate 10 percent rating, but none greater, for limited 
extension due to postoperative residuals of a right medial 
meniscectomy with early degenerative changes is granted, 
subject to those provisions governing the payment of monetary 
benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


